
	
		II
		Calendar No. 787
		110th CONGRESS
		2d Session
		S. 868
		[Report No. 110–355]
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2007
			Mr. Kennedy (for himself
			 and Mr. Kerry) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Wild and Scenic Rivers Act to designate
		  segments of the Taunton River in the Commonwealth of Massachusetts as a
		  component of the National Wild and Scenic Rivers System.
	
	
		1.Taunton River,
			 MassachusettsSection 3(a) of
			 the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is
			 amended—
			(1)by redesignating
			 paragraph (167) (relating to the Musconetcong River, New Jersey) as paragraph
			 (169);
			(2)by designating the
			 undesignated paragraph relating to the White Salmon River, Washington, as
			 paragraph (167);
			(3)by designating the
			 undesignated paragraph relating to the Black Butte River, California, as
			 paragraph (168); and
			(4)by adding at the
			 end the following:
				
					(170)Taunton River,
				MassachusettsThe segment
				downstream from the headwaters, from the confluence of the Town River and the
				Matfield River in Bridgewater to the Mount Hope Bay in the city of Fall River,
				Massachusetts.
					.
			
	
		1.Designation of Taunton River,
			 MassachusettsSection 3(a) of
			 the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the
			 end the following:
			
				(171)Taunton River,
				MassachusettsThe main stem of the Taunton River from its
				headwaters at the confluence of the Town and Matfield Rivers in the Town of
				Bridgewater downstream 40 miles to the confluence with the Quequechan River at
				the Route 195 Bridge in the City of Fall River, to be administered by the
				Secretary of the Interior in cooperation with the Taunton River Stewardship
				Council as follows:
					(A)The 18-mile segment from
				the confluence of the Town and Matfield Rivers to Route 24 in the Town of
				Raynham, as a scenic river.
					(B)The 5-mile segment from
				Route 24 to 0.5 miles below Weir Bridge in the City of Taunton, as a
				recreational river.
					(C)The 8-mile segment from
				0.5 miles below Weir Bridge to Muddy Cove in the Town of Dighton, as a scenic
				river.
					(D)The 9-mile segment from
				Muddy Cove to the confluence with the Quequechan River at the Route 195 Bridge
				in the City of Fall River, as a recreational
				river.
					.
		2.Management of Taunton
			 River, Massachusetts
			(a)Taunton River
			 Stewardship Plan
				(1)In
			 generalEach river segment designated by section 3(a)(171) of the
			 Wild and Scenic Rivers Act (as added by section 1) shall be managed in
			 accordance with the Taunton River Stewardship Plan, dated July 2005 (including
			 any amendment to the Taunton River Stewardship Plan that the Secretary of the
			 Interior (referred to in this section as the Secretary) determines
			 to be consistent with this Act).
				(2)EffectThe
			 Taunton River Stewardship Plan described in paragraph (1) shall be considered
			 to satisfy each requirement relating to the comprehensive management plan
			 required under section 3(d) of the Wild and Scenic Rivers Act (16 U.S.C.
			 1274(d)).
				(b)Cooperative
			 agreementsTo provide for the long-term protection, preservation,
			 and enhancement of each river segment designated by section 3(a)(171) of the
			 Wild and Scenic Rivers Act (as added by section 1), pursuant to sections 10(e)
			 and 11(b)(1) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e) and
			 1282(b)(1)), the Secretary may enter into cooperative agreements (which may
			 include provisions for financial and other assistance) with—
				(1)the Commonwealth of
			 Massachusetts (including political subdivisions of the Commonwealth of
			 Massachusetts);
				(2)the Taunton River
			 Stewardship Council; and
				(3)any appropriate nonprofit
			 organization, as determined by the Secretary.
				(c)Relation to National
			 Park SystemNotwithstanding section 10(c) of the Wild and Scenic
			 Rivers Act (16 U.S.C. 1281(c)), each river segment designated by section
			 3(a)(171) of the Wild and Scenic Rivers Act (as added by section 1) shall not
			 be—
				(1)administered as a unit of
			 the National Park System; or
				(2)subject to the laws
			 (including regulations) that govern the administration of the National Park
			 System.
				(d)Land
			 management
				(1)Zoning
			 ordinancesThe zoning ordinances adopted by the Towns of
			 Bridgewater, Halifax, Middleborough, Raynham, Berkley, Dighton, Freetown, and
			 Somerset, and the Cities of Taunton and Fall River, Massachusetts (including
			 any provision of the zoning ordinances relating to the conservation of
			 floodplains, wetlands, and watercourses associated with any river segment
			 designated by section 3(a)(171) of the Wild and Scenic Rivers Act (as added by
			 section 1)), shall be considered to satisfy each standard and requirement
			 described in section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C.
			 1277(c)).
				(2)VillagesFor
			 the purpose of section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C.
			 1277(c)), each town described in paragraph (1) shall be considered to be a
			 village.
				(3)Acquisition of
			 land
					(A)Limitation of authority
			 of SecretaryWith respect to each river segment designated by
			 section 3(a)(171) of the Wild and Scenic Rivers Act (as added by section 1),
			 the Secretary may only acquire parcels of land—
						(i)by donation; or
						(ii)with the consent of the
			 owner of the parcel of land.
						(B)Prohibition relating to
			 acquisition of land by condemnationIn accordance with section
			 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)), with respect to
			 each river segment designated by section 3(a)(171) of the Wild and Scenic
			 Rivers Act (as added by section 1), the Secretary may not acquire any parcel of
			 land by condemnation.
					
	
		June 16, 2008
		Reported with an amendment
	
